Vanderhoff v Ford Motor Co. (2021 NY Slip Op 06216)





Vanderhoff v Ford Motor Co.


2021 NY Slip Op 06216


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ.


180 CA 20-00960

[*1]PATRICIA VANDERHOFF, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF ROBERT VANDERHOFF, DECEASED, PLAINTIFF-RESPONDENT,
vFORD MOTOR COMPANY, ET AL., DEFENDANTS, AND LIQUIDATING REICHHOLD, INC., DEFENDANT-APPELLANT. 


BARCLAY DAMON LLP, ROCHESTER (MARK T. WHITFORD, JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.
KARST & VON OISTE LLP, NEW YORK CITY (DAVID CHANDLER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Scott J. DelConte, J.), entered February 10, 2020. The order denied the motion of defendant Liquidating Reichhold, Inc. for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 19 and 20, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court